Case 1:19-cv-21122-NLH-AMD Document 11 Filed 01/22/20 Page 1 of 3 PageID: 409



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                              (CAMDEN VICINAGE)

NATIONAL SPECIALTY INSURANCE
COMPANY
                                                CIVIL ACTION NO:
             Plaintiff(s),                      1:19-cv-21122-NLH-AMD

vs.
                                                    STIPULATION OF DISMISSAL
NEW JERSEY AMERICAN WATER                             WITHOUT PREJUDICE PER
COMPANY INC, F.W. SHAWL &                                FED. R. CIV. P.
SONS, INC.                                          41(a)(1)(A)(ii) & 41(c)

             Defendant(s).

      IT    IS    HEREBY     STIPULATED      AND    AGREED,     by    and   between   the

above      parties,        through      their      respective        counsel:       Weber

Gallagher        Simpson    Stapleton       Fires    &   Newby,      LLP,   counsel   for

Plaintiff,        National     Specialty          Insurance     Company;        Marshall,

Dennehey, Warner, Coleman & Goggin, counsel for Defendant, New

Jersey American Water Company, Inc.; and Cohen, Seglias, Pallas,

Greenhall & Furman, counsel for Defendant, F.W. Shawl & Sons,

Inc.,      that    pursuant        to    Federal      Rule    of      Civil     Procedure

41(a)(1)(A)(ii) and 41(c) the above captioned action, including

all crossclaims and counter claims, be and are hereby dismissed

without     prejudice        and     with   the     expressed      understanding      and

agreement that Plaintiff will refile its complaint in the Law

Division of the Superior Court of New Jersey.

      Each party shall bear its own attorneys’ fees and costs

associated with discontinuance of the above federal action and
Case 1:19-cv-21122-NLH-AMD Document 11 Filed 01/22/20 Page 2 of 3 PageID: 410



Plaintiff’s refiling of its declaratory judgment action in the

aforementioned New Jersey Superior Court.

      The foregoing is stipulated to and agreed upon by:

      Weber Gallagher Simpson Stapleton Fires & Newby, LLP
      Attorney for Plaintiff,
      National Specialty Insurance Company

       By: ______________/s/____________ Dated:         January 22, 2020
      Denise M. DePekary, Esq.
      1 Crossroads Drive, Suite 102A
      Bedminster, New Jersey 07921
      (973) 242-1364


      Marshall, Dennehey, Warner, Coleman & Goggin
      Attorney for Defendant,
      New Jersey American Water Company, Inc.

     By:   _____________/s/_____________ Dated:         January 22, 2020
      Dante C. Rohr, Esq.
      NJ Attorney ID # 019921998
      15000 Midlantic Drive, Suite 200
      P.O. Box 5429
      Mount Laurel, NJ 08054
      856-414-6412
      Fax: 856-414-6077
      Email: dcrohr@mdwcg.com


      Cohen, Seglias, Pallas, Greenhall & Furman
      Attorney for Defendant,
      F.W. Shawl & Sons, Inc.

     By:   _____________/s/_____________ Dated:         January 22, 2020
      Jonathan A. Cass, Esquire
      30 South 17th St.
      United Plaza, 19th Floor
      Philadelphia, PA 19103
      Attorneys for Defendant




                                      2
Case 1:19-cv-21122-NLH-AMD Document 11 Filed 01/22/20 Page 3 of 3 PageID: 411



                                      ORDER

      IT IS on this ____ day of January, 2020, ORDERED THAT:

      The foregoing Stipulation of the parties is accepted and

approved, and this action is hereby dismissed without prejudice,

with the understanding Plaintiff shall refile its complaint in

New Jersey Superior Court, with each party to bear its owner

attorneys’ fees costs associated with same.


Dated:_______                      ___________________________
                                   NOEL L. HILLMAN, U.S.D.J.




                                      3
